If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     July 29, 2021
                Plaintiff-Appellee,

V                                                                    No. 353843
                                                                     Ingham Circuit Court
TOMMIE WESLEY MILLER, JR.,                                           LC No. 19-000521-FH

                Defendant-Appellant.


Before: FORT HOOD, P.J., and MARKEY and GLEICHER, JJ.

GLEICHER, J. (concurring).

        I concur with the result reached by the majority but write separately to offer a slightly
different legal analysis.

       Defendant Miller contends that the trial court erred by failing to suppress his “inculpatory
statement” and the evidence seized when the police searched his car because the officers failed to
advise him of his Miranda1 rights. The majority holds that the public-safety exception to Miranda
applies and that because the un-Mirandized statement was voluntary, the physical evidence
obtained was admissible.

        Miranda simply does not apply to the admission of the weapon, as the majority explains.
See United States v Patane, 542 US 630, 636; 124 S Ct 2620; 159 L Ed 2d 667 (2004) (“The Self–
Incrimination Clause . . . is not implicated by the admission into evidence of the physical fruit of
a voluntary statement.”). Miller has raised no other challenge to the admission of the weapon.
Because the weapon was lawfully seized, the admission of Miller’s false exculpatory statement
that he did not have a gun was weak, cumulative evidence and harmless beyond a reasonable doubt.
Similarly, Miller’s subsequent admission that there was a gun in the vehicle was a small and
inconsequential brick in the prosecution’s case, and therefore also qualified as harmless.




1
    Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).


                                                -1-
On this basis, I concur with the majority.



                                              /s/ Elizabeth L. Gleicher




                                        -2-